Case 1:16-cv-01822-LTB Document 39 Filed 11/29/18 USDC Colorado Page 1 of 2

	

                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Lewis T. Babcock

Civil Action No. 16-cv-01822-MSK

WILDERNESS WORKSHOP, et al.,

       Petitioners,

v.

UNITED STATES BUREAU OF LAND MANAGEMENT, et al.,

       Respondents.



                  JOINT MOTION FOR EXTENSION OF REMEDY BRIEFING


       On October 17, 2018, the Court issued a Memorandum Opinion and Order on the

parties’ summary judgment briefing, finding that Respondents had violated the National

Environmental Policy Act (“NEPA”) in part on two claims in the litigation. See ECF No. 36. The

Court also directed the parties to confer on an appropriate remedy and if, the parties could not

reach agreement, submit additional remedy briefing on or before December 3, 2018. Id.

Though the parties have begun negotiations on remedy, both parties request additional time to

determine whether such agreement can be reached, or whether briefing will be needed.

       Counsel for the United States has been on unexpected and unscheduled sick leave

since November 6, 2018 and will need the additional time to confer with her clients.

Additionally, counsel for Plaintiffs will be unavailable due to previously scheduled leave in

December and January. The parties have conferred and agree that an enlargement of time until

January 25, 2019 for the filing of remedy briefs, if necessary. This enlargement of time will

ensure there is adequate time for negotiations, especially in light of the upcoming holiday break.

       Accordingly, the parties request an extension of time up to and until January 25, 2019 to

file remedy briefing, if needed.

	
Case 1:16-cv-01822-LTB Document 39 Filed 11/29/18 USDC Colorado Page 2 of 2

	




Respectfully submitted this 29th of November 2018


                                                      JEAN E. WILLIAMS
                                                      Deputy Assistant Attorney General

                                                      /s/ Tanya Nesbitt
                                                      TANYA NESBITT
                                                      Trial Attorney
                                                      United States Department of Justice
                                                      Environment & Natural Resources Division
                                                      Natural Resources Section
                                                      601 D Street N.W.
                                                      Washington, D.C. 20004
                                                      Telephone: 202-305-0457
                                                      Email: tanya.nesbitt2@usdoj.gov

                                                      Attorneys for Federal Respondents




                                  CERTIFICATE OF SERVICE

       I hereby certify that today I electronically filed the foregoing with the Clerk of the Court

using the CM/ECF system, which will send notification of such to the attorneys of record.

                                                                      /s/ Tanya Nesbitt
                                                                      TANYA NESBITT




                                                 2
	
